Citation Nr: 1538174	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the disability rating for a service-connected lumbar spine disability was properly reduced from 40 percent to 10 percent, effective February 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

While the record showed improvement of the Veteran's range of motion of the spine by July 2009, the VA examination relied upon for the reduction is insufficient to establish improvement because it did not address the Veteran's reports of incapacitating episodes or explain why additional limitation due to flare-ups could not be determined without resorting to speculation.


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's lumbar spine disability from 40 percent to 10 percent, effective February 1, 2010, is void.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's lumbar spine disability has been rated under hyphenated Diagnostic Code (DC) 5010-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Disabilities of the spine, including intervertebral disc syndrome (DC 5243), are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5242, Note (1). 

Alternately, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician or treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

In this case, the Veteran was originally granted service connection in a March 2004 rating decision for low back strain with degenerative disc disease.  At that time, this disability was evaluated as 10 percent disabling based on limitation of motion, effective June 1, 2004.  In an August 2004 rating decision, this rating was increased to 40 percent effective June 1, 2004 based in part on a May 2004 private treatment record which noted the Veteran's forward flexion was limited to 10 degrees.  In an October 2005 rating decision, the Veteran's disability rating was proposed to be decreased from 40 percent to 10 percent based on the results of a September 2005 VA spine examination which noted forward flexion to 70 degrees.  In a February 2006 rating decision, the Veteran's disability rating was reduced to 10 percent effective May 1, 2006.

In a July 2007 statement, the Veteran asked to have his 40 percent evaluation for his service-connected lumbar spine disability reinstated.  In October 2007, the Veteran was afforded a VA spine examination which revealed he had forward flexion to 20 degrees.  In a November 2007 rating decision, the Veteran's disability was again increased to 40 percent effective July 2, 2007.  Then in a July 2009 rating decision, the RO again proposed to reduce the Veteran's 40 percent disability to 10 percent based on the results of a July 2009 VA spine examination.

Initially, the Board notes that prior to the November 2009 rating decision at issue, the Veteran's 40 percent rating for his service-connected low back strain with degenerative disc disease had been in effect for less than five years.  As such, it was not entitled to the special regulatory protections of 38 C.F.R. § 3.344(a), (b), and could be reduced based upon a showing that the disability had improved.  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (holding that a reduction requires determinations, based on a preponderance of the evidence, that an improvement has occurred and that such improvement reflects an improvement in ability to function under ordinary conditions of life and work).

The October 2007 VA examination upon which the most recent 40 percent rating was based showed limitation of forward flexion to 20 degrees.  The report also reflected the Veteran's report of flare-ups with pain on a scale of 10/10 that brings him to his knees.  However, the Veteran denied any doctor prescribed bedrest or incapacitation in the past 12 months.

By contrast, the July 2009 VA examination relied on by the RO to justify its most recent rating reduction showed limitation of forward flexion to 80 degrees, with no additional functional limitation after repetitive testing.  The VA examiner stated that there was some pain associated with range of motion with gravity and against resistance.  The Veteran also reported being incapacitated within the past 12 months, approximately two times a month due to his back pain over the past year, for a total of 24 days.  However, the examination report does not address the Veteran's reports of incapacitating episodes required bed rest prescribed by a physician or treatment by a physician.  Further, the VA examiner stated that additional limitations due to flare-ups could not be determined without resorting to "mere speculation."  The VA examiner repeated this assertion in an October 2009 addendum but did not explain why he could not address whether and to what extent there was additional limitation due to flare-ups. 

While the record showed improvement of the Veteran's range of motion of the spine by July 2009, the VA examination relied upon for the reduction is insufficient to establish improvement because it did not address the Veteran's reports of incapacitating episodes or explain why additional limitation due to flare-ups could not be determined without resorting to speculation.

Because the July 2009 VA examination did not fully contemplate all functional losses experienced by the Veteran, particularly those caused by episodes of pain or flare-ups, the Board finds that there was no evidentiary basis for a reduction.   Although the examination findings showed improvement in the Veteran's range of motion, the VA examiner still noted a significant number of incapacitating episodes that could potentially support the basis for a disability rating in excess of 10 percent.  Accordingly, the reduction was not proper, and the 40 percent rating for the Veteran's service-connected lumbar spine disability is restored.


ORDER

The reduction in evaluation for the service-connected lumbar spine disability was not proper; restoration of the 40 percent evaluation is granted, effective February 1, 2010.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


